Citation Nr: 1140598	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a penetrating left elbow wound, to include left ulnar neuropathy, currently evaluated as 10 percent disabling.  

2. Entitlement to a separate disability rating for muscle impairment of the left arm/hand/elbow, as secondary to service-connected residuals of a penetrating left elbow wound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971.  He is a recipient of a Purple Heart medal and Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of (1) entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder, (2) entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), (3) entitlement to service connection for traumatic brain injury, and (4) the issue of clear and unmistakable error (CUE) in the March 2011 rating decision denying service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Representative's Written Brief Presentation, October 2011; see also Statement from Veteran, dated April 2011, and VA Form 21-8940 dated April 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left elbow wound, and residuals thereof, have increased in severity.  He endorses at least "moderate" nerve impairment of the hand (including weakened hand grip and paresthesias), and possible muscle impairment/injury secondary to the penetrating elbow wound.  He is currently rated for left ulnar neuropathy, at 10 percent disabling, under Diagnostic 8516.  

By way of history, service treatment records show that the Veteran was injured in action on July 7, 1970, when he sustained a penetrating wound to the left elbow, without nerve or artery involvement.  The specific circumstances of the wound were noted as "unknown."  He was subsequently awarded a Purple Heart.  An August 1970 hospital discharge note indicates that the Veteran's recovery was "uneventful."  The separation examination made no mention of the left elbow injury.  

Following service, the Veteran filed a claim for service connection in September 1980 for an injury to the left arm.  He noted that a piece of shrapnel had been removed from his arm at the time of his injury and that he recently started to experience pain in the elbow and arm area.  

Service connection was granted for a left elbow injury (identified by the VA examiner as a "stab wound") in December 1980.  A 0 percent rating was assigned under Diagnostic Code 7805.  

The Veteran's claim for an increased rating was received in January 2005.  A September 2005 rating decision denied the Veteran's claim for an increased rating and continued the 0 percent evaluation.  The Veteran disagreed with that determination, stating that his left arm constantly hurt and that he had sustained nerve damage from his injury in Vietnam.  A timely appeal ensued. 

A June 2007 VA examination confirmed "mild" left ulnar neuropathy that was at least as likely as not due to the in-service elbow injury. (See 8/06 NCS/EMG study finding "mild left ulnar neuropathy").  Based on the foregoing, the RO increased the Veteran's evaluation from 0 percent to 10 percent (effective January 12, 2005, the date of claim for an increased rating).  Since the associated scar did not meet the criteria for a 10 percent rating under DC 7805, and since there was no limitation of function of the affected part, the RO assigned the 10 percent rating under Diagnostic Code 8516, for "mild" left ulnar neuropathy.  The Veteran continued to disagree with this evaluation, stating that his condition was "chronic" in nature and that he suffered from chronic arm and elbow pain.  

A nerve conduction study/EMG was conducted in September 2008.  At that time, the Veteran complained of chronic left arm pain from the elbow to the 4th and 5th digits, with associated hand weakness and loss of grip.  Physical examination revealed 5/5 strength in the upper extremities with mild giveaway weakness in the left deltoid and tricep.  There was no atrophy; deep tendon reflexes were normal; and left ulnar Tinnel's sign was positive.  The NCS revealed normal nerve and motor findings with respect to the left ulnar and median nerves.  There was reduced amplitude of the wrist to elbow segment with reduced sensory nerve conduction velocity of the finger to wrist segment of the left ulnar nerve.  EMG of the muscles was normal.  The diagnosis was mild left ulnar neuropathy at the elbow.  

The Veteran also underwent a VA examination in September 2008.  He reported that his condition had progressed and that he was in constant pain in his forearm.  He stated that he lost feeling in his left fifth finger, fourth finger, and left middle finger.  He reported constant pain just below the elbow in the forearm.  He stated that he wakes with pain that is 10/10 on the pain scale at least 50 percent of the time.  He takes Tramedol on those days with some diminished pain.  He also takes Gabapentin 3 times per day.  The pain is described as muscle, not joint pain.  The more he uses his hand, the more numbness he feels in his fingers.  He also described decreased grip strength and dysesthesias with tingling in his fingers and aching in his forearm.  He denied flare-ups.  Physical examination revealed a 4 centimeter scar vertical in height, laterally above the elbow.  The scar was less than 0.5 centimeters in diameter, slightly hypopigmented, and not adherent to underlying tissue.  At the top, there was a narrow 1.5 centimeter traverse scar, again well-healed, not unstable, no breakdown, and no adherence to underlying tissue.  His right and left forearm circumferences were roughly the same.  Other scars were identified on the fingers but related to calcium removal.  He was able to oppose all fingers to his thumb on the left.  Grip was 4/5.  The assessment was left arm strain with pain.  

VA treatment records dated from 2006 to 2010 show persistent complaints and treatment for left ulnar dysesthesias and neuropathy.  For example, a June 2010 VA treatment note shows mild hyperesthesia in left ulnar distribution and slightly diminished left grip, but no gross motor deficits, atrophy, clawing, or other muscle atrophy.  

The Veteran's neuropathy was again assessed pursuant to a March 2011 VA examination.  The Veteran reported that his neuropathy symptoms had progressed and that he was in constant pain in the area of his left elbow.  This elbow pain was not related to movement of the elbow joint, but more in the surrounding muscle.  He also noted paresthesias in the left middle, pointer, and ring fingers.  He noted tingling in the thumb and pinky finger.  He reported that he was no longer employed due to (non-service connected) benign positional vertigo.  He did not report flare-ups.  Upon physical examination, the Veteran had full range of motion of his elbow.  Supination and pronation at the wrist was normal.  He was able to oppose his left thumb to the fingers.  He described paresthesias in the fingertips.  He had no diminished sensation to touch or microfilament.  His motor, tone, and bulk in the left upper extremity and forearm were normal.  Circumferences of the forearms were roughly similar.  The assessment was injury of the right upper extremity with scar, and paresthesias of the left finger with left arm strain with pain.  

With respect to the Veteran's claim for an increased rating for neuropathy, the Board notes that the most recent VA examination in March 2011 did not include a nerve conduction study and/or electromyography (EMG) report.  In contrast, the Veteran was afforded EMG/NCS examinations in connection with both prior VA nerve examinations in 2007 and 2008.  These studies specifically identified "mild" ulnar neuropathy.  In this regard, the March 2011 examiner failed to comment upon the severity of the left ulnar neuropathy in terms of mild, moderate or severe incomplete paralysis.  In fact, she did not provide a diagnosis relating to neuropathy at all and further noted that nerve conduction studies "would not be repeated" despite the Veteran's reports of increasing pain/numbness.  

In sum, the brevity of the March 2011, VA examination report renders it difficult to determine whether the Veteran's nerve damage is mild, moderate, or severe as contemplated by the rating criteria under DC 8516.

In light of the Veteran's reports of increased numbness and pain in the fingers, hands, and elbow area, and given the substantial amount of time that has lapsed since the Veteran's last nerve conduction study/EMG in 2008, the Board finds that the claim should be remanded for a VA examination which specifically addresses the severity of the service-connected neuropathy and which includes the appropriate diagnostic tests (i.e., EMG/NCS).   

In addition, it appears that the Veteran may have additional residual muscle-related impairment as a result of his penetrating wound to the left elbow.  He has never been afforded a VA examination to determine whether he has any muscle-related residuals.  

In this regard, the Board notes that separate ratings may be awarded for disability manifestations characterized by compensable symptomatology distinct and separate from that of other service-connected disabilities. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In the present case, the medical evidence reflects potentially distinct and separate symptomatology of the Veteran's nerves and muscles of the left elbow/arm/hand, and separate ratings may be warranted for such disability.  Accordingly, a VA muscle examination should be conducted upon remand to determine whether the Veteran has any muscle impairment related the penetrating left elbow wound.  

Accordingly, the case is REMANDED for the following action:

1. Copies of VA treatment records covering the period from October 2010, to the present, should be obtained and added to the claims folder. 

2. The RO should arrange for the Veteran to be evaluated by the appropriate examiner(s) to determine the nature, extent, and severity of the service- connected residuals of a penetrating wound to the left elbow, with ulnar neuropathy, to include any muscle or orthopedic related disability.  

The claims folder must be made available to the examining physician(s) so that the record can be reviewed in detail.  It should be noted in the examination reports that the claims folder had been reviewed.  The examiner(s) must, to the extent possible, differentiate the manifestations due to the service-connected wound from any other unrelated disability.  If this is not possible, the examiner(s) should so indicate.

All necessary tests should be performed, especially, an elbow/arm x-ray, and any appropriate nerve conduction velocity studies, to include an EMG and/or NCS.  The examiner(s) should record a complete history, all pertinent medical complaints, symptoms, and clinical findings, and comment on the functional limitation, if any, caused by these conditions.  The examiner(s) must discuss the wound sustained in July 1970 and note the nature and extent of the injury.  The examiner(s) should specify the degree of injury to all muscle groups involved (i.e., hand, fingers, elbow, etc.) to include whether there is muscle or orthopedic damage due to the 1970 wound, and what functional abilities are affected.  

The examiner(s) should comment as to whether the disability associated with each of any affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

Further, the examiner(s) should comment as to the severity of the service-connected left ulnar neuropathy (as well as any additional nerve impairments of the left hand/arm/elbow not previously identified and that are associated with the left elbow wound).  Specifically, the examiner should provide an opinion as to the current severity of his left ulnar neuropathy, including a discussion of the Veteran's reported symptomatology.  The examiner is asked to specifically comment on the impact of the Veteran's left elbow disability and characterize it as mild, moderate, or severe in nature. 

3. Then, the RO should readjudicate the issue of a disability rating in excess of 10 percent for left ulnar neuropathy and entitlement to a separate rating for residuals of a penetrating wound to the left elbow with injury to left arm/hand/elbow muscles.  If the Veteran's claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case regarding this matter and allowed a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



